Title: To Thomas Jefferson from Richard Parrott, 9 May 1805
From: Parrott, Richard
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Pretty prospect9th May 1805
                  
                  I confered with Colo. Hanson who is of oppinion that Thos. G Addison Esquire is the most proper person, on the other Side of the Branch to fill the Majistracy. and in the direction to Bladensburg; there is a Doctr Fenwick who Married a daughter to the late Notty Young.
                  I am glad I have occasion to address you; and shall avail myself of it, to express my hapiness on having my most Sanguine expectations so far exceeded upon the change of Administration. and I do most heartily rejoice that the Wise, successful, and Virtuous acts, of the Administration, have so highly rewarded those who laboured and Suffred to effect that change.
                  with my fervant prears for your preservation, and that God may ever bless our Country with a Chief Majistrate whose Talents, Vigilence, moderation, and Patriotism, may, without the evils of Taxes Armies Wars &c. better secure its prosperity and Glory; than with them I remain
                  Your Obd St
                  
                     Rich’d Parrott 
                     
                  
               